DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/21 has been entered.
 
Status of Claims
The following is Office Action on the merits in response to the communication
received on 11/17/21.

Claim status:
Amended claims: 1, 11, and 16
Canceled claims: 2, 12, 17
Added New claims: none
Pending claims: 1, 3-11, 13-16 and 18-21

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-11, 13-16 and 18-21 are rejected under 35 U.S.C. § 101 because the claimed invention because the claimed invention is not directed to statutory subject matter.  Specifically, the invention of claims 1, 3-11, 13-16 and 18-21 is directed to an abstract idea without significantly more.
Independent claims 1, 11, and 16 are directed to a method (claim 1), system (claim 11), and an article (claim 16).  Therefore on its face, each of claims 1, 11, and 16 are directed to a statutory category of invention under Step 1 of the 2019 PEG.  However each of claims 1, 11, and 16 are also directed to an abstract idea without significantly more, under Step 2A (Prong One and Prong Two) and Step 2B of the 2019 PEG, which is a judicial exception to 35 U.S.C. 101, as detailed below.  Using the language of independent claim 1 to illustrate the claim recites the limitations of, (i) providing feedback about a potential impact of a potential transaction on defined goals of a specified person, (ii) retrieving financial information about the specified person from; (iii) connecting, after retrieving said financial information, (iv) being selected by the specified person to purchase goods or services; (v) receiving specified digital interactions intercepted when the specified person uses the client application; (vi) analyzing to detect context and activity of the intercepted specified digital interactions; (vii) automatically identifying a potential purchase transaction based on an analysis of the context and activity of the specified digital interactions on display screen; (viii) 
That is, other than reciting a client computer device, a financial analysis computer system, a financial repository, a network, a client application, a display screen, a plurality of transaction analysis applications, a client guidance signal (claim 1), a computer system, a client computing device, one or more computer processors, one or more non-transitory computer-readable storage media, program instructions, a financial analysis computer system, a financial repository, a network, a client application, a display screen, a plurality of transaction analysis applications, a client guidance signal (claim 11), program instructions, a non-transitory computer-readable storage medium, a computer, a client computer device, a financial analysis computer system, a financial repository, a network, a client application, a display screen, a plurality of transaction analysis applications, a client guidance signal (claim 16)  nothing in the claim precludes the steps from being directed to organizing human activity – fundamental economic principles or practices and/or managing interactions between people.  If a claim limitation under its BRI, covers methods of organizing human activity but for the recitation of generic computers, then the limitations fall within the “methods of organizing human activity” grouping of abstract ideas.  Therefore, claim 1 recites an abstract idea under Step 2A Prong One of the Revised Patent Subject Matter Eligibility Guidance 84 Fed.Reg 50 (“2019 PEG”).
This “methods of organizing human activity” is not integrated into a practical application under Step 2A prong Two of the 2019 PEG.  In particular claim 1 recites the following additional elements of, a client computer device, a financial analysis computer system, a financial repository, a network, a client application, a display screen, a plurality of transaction analysis applications, a client guidance signal (claim 1), a computer system, a client computing device, one or more computer processors, one or more non-transitory computer-readable storage media, program instructions, a financial analysis computer system, a financial repository, a network, a client application, a display screen, a plurality of transaction analysis applications, a client guidance signal (claim 11), program instructions, a non-transitory computer-readable storage medium, a computer, a client computer device, a financial analysis computer system, a financial repository, a network, a client application, a display screen, a plurality of transaction analysis applications, a client guidance signal (claim 16).  This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – a client computer device, a financial analysis computer system, a financial repository, a network, a client application, a display screen, a plurality of transaction analysis applications, a client guidance signal (claim 1), a computer system, a client computing device, one or more computer processors, one or more non-transitory computer-readable storage media, program instructions, a financial analysis computer system, a financial repository, a network, a client application, a display screen, a plurality of transaction analysis applications, a client guidance signal (claim 11), program instructions, a non-transitory computer-readable storage medium, a computer, a client computer device, a financial analysis computer system, a financial repository, a network, a client application, a display screen, a plurality of transaction analysis applications, a client guidance signal (claim 16).
The client computer device, financial analysis computer system, financial repository, network, client application, display screen, plurality of transaction analysis applications, client guidance signal (claim 1), computer system, client computing device, one or more computer processors, one or more non-transitory computer-readable storage media, program instructions, financial analysis computer system, financial repository, network, client application, display screen, plurality of transaction analysis applications, client guidance signal (claim 11), program instructions, non-transitory computer-readable storage medium, computer, client computer device, financial analysis computer system, financial repository, network, client application, display screen, plurality of transaction analysis applications, client guidance signal (claim 16) are recited at a high-level or generality (i.e. as a generic computer performing generic computer functions) such that, they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. a processor) (see MPEP 2106.05(h).  Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the abstract idea.  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a client computer device, a financial analysis computer system, a financial repository, a network, a client application, a display screen, a plurality of transaction analysis applications, a client guidance signal (claim 1), a computer system, a client computing device, one or more computer processors, one or more non-transitory computer-readable storage media, program instructions, a financial analysis computer system, a financial repository, a network, a client application, a display screen, a plurality of transaction analysis applications, a client guidance signal (claim 11), program instructions, a non-transitory computer-readable storage medium, a computer, a client computer device, a financial analysis computer system, a financial repository, a network, a client application, a display screen, a plurality of transaction analysis applications, a client guidance signal (claim 16), providing feedback about a potential impact of a potential transaction on defined goals of a specified person, retrieving financial information about the specified person from; connecting, after retrieving said financial information, being selected by the specified person to purchase goods or services; receiving specified digital interactions intercepted when the specified person uses the client application; analyzing to detect context and activity of the intercepted specified digital interactions; automatically identifying a potential purchase transaction based on an analysis of the context and activity of the specified digital interactions on display screen; automatically determining whether the potential purchase transaction relates to one or more defined financial goals of the specified person; storing a plurality of transaction analysis applications, analyze an associated type of transaction; automatically processing said intercepted specified digital interactions determined to be related to the one or more defined financial goals of the specified person to determine a potential impact of said potential transaction on the one or more defined financial goals of the specified person, invoking to analyze the potential transaction of the specified person; and automatically generating a client guidance signal based on the determined potential impact of the potential purchase transaction, before the specified person commits to said potential transaction, in real time, sending the client guidance signal to instruct to convey specified guidance to the specified person about the potential transaction, amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. a processor).  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail to establish that the claim(s) are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually do not amount to significantly more than the abstract idea.  Claims 2-10, 12-15 and 17-21 merely further explains the abstract idea.  
When viewed individually the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea.  Accordingly claims 1-21 are ineligible.

Claim Rejections - 35 USC § 103
The Applicant’s arguments and amendments overcome the 103 Rejection,
therefore, the Rejection(s) are moot.

Response to Arguments
Applicant's arguments filed 11/17/21 have been fully considered but they are not persuasive.

Response Remarks On Claim Rejections – 35 USC 101

Nothing in the amendments to claims 1, 11, and 16 precludes the steps
from being directed to organizing human activity – fundamental economic principles or practices and/or managing interactions between people, but for the recitation of generic computers. The new limitations capture information, which is insignificant extra solution activity that is well understood routine and conventional. If a claim limitation under its BRI, covers methods of organizing human activity but for the recitation of generic computer components, then the limitations fall within the “methods of organizing human activity” grouping of abstract ideas.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLA HUDSON whose telephone number is (571)272-1063. The examiner can normally be reached M-F 9:30 a.m. - 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.H./Examiner, Art Unit 3694                                                                                                                                                                                                        
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694